—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered March 23, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9). We reject the defendant’s contention that the court erred in denying the defendant’s motion to withdraw his plea of guilty without holding a hearing (see, People v Tinsley, 35 NY2d 926; People v Dickerson, 163 AD2d 610). The defendant’s contention that the court should have recused itself at sentencing is without merit. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.